

RATTLER MIDSTREAM LP
LONG-TERM INCENTIVE PLAN


FORM OF PHANTOM UNIT AGREEMENT




THIS PHANTOM UNIT AGREEMENT (this “Agreement”) is made and entered into by and
between Rattler Midstream GP LLC, a Delaware limited liability company (the
“General Partner”), and _____________ (“you”), effective as of ____________ (the
“Date of Grant”).


WHEREAS, Rattler Midstream LP, a Delaware limited partnership (the
“Partnership”), acting through the board of directors of the General Partner
(the “Board”), has adopted the Rattler Midstream LP Long-Term Incentive Plan, as
it may be amended from time to time (the “Plan”), to, among other things,
attract, retain and motivate certain directors, employees and officers of the
Partnership, the General Partner and their respective Affiliates (collectively,
the “Partnership Entities”); and


WHEREAS, the Board has authorized the grant of Phantom Units under the Plan to
you as part of your compensation for services provided to the Partnership
Entities.


NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:


1.    Grant of Phantom Units. The General Partner hereby grants to you,
effective as of the Date of Grant, the right (the “Award”) to receive an
aggregate of _______ Units (the “Phantom Units”) on the terms and conditions set
forth herein and in the Plan, which Plan is incorporated herein by reference as
part of this Agreement. Capitalized terms used in this Agreement but not
otherwise defined herein shall have the meanings given to such terms in the
Plan, unless the context requires otherwise.
2.    Phantom Units. Each Phantom Unit under the Award is a notional Unit
granted under Section 6.4 of the Plan, which upon vesting entitles you to
receive, at the time of settlement (which may or may not be coterminous with the
vesting schedule of the Award), a Partnership Unit.
3.    Vesting of Phantom Units. Phantom Units shall be deemed “Nonvested Phantom
Units” unless and until they have become “Vested Phantom Units” in accordance
with this Section 3.
(a)    Vesting Schedule. Subject to the other terms and conditions set forth
herein, the Phantom Units granted pursuant to this Agreement will become Vested
Phantom Units in accordance with the following schedule, provided that you
remain in Continuous Service with the Partnership Entities until the applicable
vesting dates:


1

--------------------------------------------------------------------------------




Date Phantom Units Become Vested Phantom Units
Number of Phantom Units that Become Vested Phantom Units
 
 
 
 
 
 



(b)    Change of Control. Notwithstanding the above vesting schedule, in the
event of Participant’s involuntary termination of employment with the Company
and all Affiliates (other than for Cause, or on account of death or Disability)
or resignation for Good Reason, in either case, in connection with the
consummation of or within 24 months after the occurrence of a Change of Control
(as defined in the Plan), (an “Acceleration Event”), with respect to any Phantom
Units then outstanding under this Award, the Phantom Units, including any unpaid
Distribution Equivalents credited to the Participant, will become Vested Phantom
Units upon the occurrence of an Acceleration Event and will be settled upon the
consummation of such Acceleration Event. As used in this Section 3(b), the term
“Change of Control” means a Change of Control as defined in the Plan even if
such Change of Control does not also constitute a “change in the ownership of a
corporation,” a “change in the effective control of a corporation,” or a “change
in the ownership of a substantial portion of a corporation’s assets,” in each
case, within the meaning of § 1.409A-3(i)(5) of the 409A Regulations.
(c)    Termination of Employment.
(i)    General. Except as provided in Section 3(c)(ii) below, notwithstanding
anything to the contrary in the foregoing provisions of this Section 3, in the
event your Continuous Service with the Partnership Entities is terminated prior
to the date all Phantom Units granted pursuant to this Agreement become Vested
Phantom Units, then all of your Nonvested Phantom Units will remain unvested,
will become null and void and will be forfeited as of the date of such
termination.
(ii)    Death and Disability. If your Continuous Service with the Partnership
Entities is terminated due to death or Disability prior to the date all Phantom
Units granted pursuant to this Agreement become Vested Phantom Units, then all
Phantom Units subject to this Agreement will immediately become Vested Phantom
Units as of your Continuous Service termination date. As used in this Section
3(c)(ii), “Disability” means your inability to substantially perform your duties
to the General Partner, the Partnership, or any Affiliate of either by reason of
a medically determinable physical or mental impairment that is expected to last
for a period of six months or longer or to result in death.


2

--------------------------------------------------------------------------------




4.    Settlement and Payment of Phantom Units.
(a)    Time of Settlement. Subject to your satisfaction of the applicable tax
withholding obligations of Section 6 and the requirements Section 4(b) below,
Vested Phantom Units will be settled upon the earlier to occur of:
(i)    the following schedule:
Date Phantom Units are Settled
Number of Phantom Units that are Settled by Issuance of Units
 
 
 
 
 
 

or
(ii)    the date a Change in Control occurs (the earliest occurring of such
events, the “Settlement Date”). The term “Change of Control” means a Change of
Control as defined in the Plan.
(b)    Extension of Settlement Date. Notwithstanding the foregoing provisions of
this Section 4, in the event the issuance and delivery of Units on any
Settlement Date would violate any applicable Federal, state, local or foreign
law (including if, at the time of a proposed settlement, there shall be an
effective registration statement registering under the Securities Act of 1933,
as amended (the “Securities Act”), the issuance of Units upon vesting of Awards
under the Plan (the “Registration Statement”), and there shall have occurred an
event which makes any statement made in the Registration Statement, related
prospectus or any document incorporated therein by reference untrue in any
material respect or which requires the making of any changes in such
Registration Statement, prospectus or other documents so that they will not
contain any untrue statement of material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading), the General Partner may specify another date, during a 30 day
period beginning on the date the issuance and delivery of Units for your Vested
Phantom Units, or any portion thereof, would first no longer violate an
applicable federal, state, local or foreign law, as the Settlement Date for your
Vested Phantom Units, or portion thereof, but not later than two and one-half
months after the end of the calendar year in which such Award becomes Vested
Phantom Units.
(c)    Delivery of Units. No fractional Units shall be issued with respect to
Vested Phantom Units; rather, you will receive a cash payment for such amount as
is necessary to eliminate fractional Units and effect the issuance and
acceptance of only whole Units. Unless and until a certificate or certificates
representing such Units shall have been issued by the Partnership to you or the
transfer of such Units shall be entered in the Partnership’s ledger or otherwise
properly reflected in the Partnership’s books and records, you shall not be or
have any of the rights or privileges of a unitholder of the Partnership with
respect to Units acquirable upon vesting of the Award. The


3

--------------------------------------------------------------------------------




Partnership will not have any obligation to settle the vesting of any Award by
transfer of such Units unless and until the General Partner receives the full
amount of money as the General Partner may require to meet its withholding
obligation under applicable tax laws or regulations and to satisfy the tax
withholding obligations of Section 6 hereof.
(d)    Distribution Equivalents. If the Partnership pays any cash distribution
to its outstanding Partnership Unit holders for which the record date occurs
after the Date of Grant, the Administrator will pay you as of the distribution
payment date an amount equal to the amount of the distribution paid by the
Partnership with respect to a single Partnership Unit multiplied by the number
of Phantom Units under this Agreement that are unvested as of that record date
and that are vested as of that record date but have not been settled under the
payment terms of Section 4 (“Distribution Equivalents”). Distribution
Equivalents will vest and be paid to the Participant on the distribution payment
date (but not later than two and one-half months after the end of the year that
includes the distribution record date) if Participant is in the employ of, or a
service provider to, the Partnership Entities on the distribution record date
declared by the Partnership.
5.    Transferability. This Agreement and the Phantom Units granted hereunder
will not be transferrable or assignable by you other than by will or the laws of
descent and distribution, except to the extent approved by the Committee in
accordance with the terms of the Plan. Notwithstanding the foregoing, if you are
serving as a Designated Director of the General Partner, you may enter into a
transfer agreement that transfers this Award and requires issuance of the Units
in settlement of the Vested Phantom Units to an entity, including without
limitation a private equity or other investment fund that is an investor in the
Partnership (an “Investor”), subject to compliance with all applicable
securities laws. A “Designated Director” is a Director of the General Partner
who is an employee or partner of an Investor and who is treated as serving on
behalf of such Investor because the services provided to the General Partner
depend upon the exercise of expertise and are similar to those that are
performed for the Investor and the Investor has established a policy that
provides that the Investor is entitled to the benefit of any compensation
provided for services provided as a Director of any portfolio company.
6.    Payment of Taxes. To the extent that the settlement of this Award or the
disposition of Units acquired by vesting of this Award results in compensation
income or wages to you for federal, state or local tax purposes that are subject
to withholding requirements, you shall deliver to the General Partner at the
time of such settlement or disposition such amount of money as the General
Partner may require to meet its withholding obligation under applicable tax laws
or regulations. Such amounts will be paid by net issuance whereby the
Partnership will retain from transfer the number of Units with a Fair Market
Value not in excess of the aggregate withholding obligation, in which case the
Award will be surrendered and cancelled with respect to the number of Units
retained by the Partnership. Tax withholding obligations also may be paid, at
your election, (i) in cash (including by certified check, bank draft or money
order, or wire transfer of immediately available funds); or (ii) in the
Committee’s discretion and on such terms as the Committee approves: (A) by
delivering or constructively tendering by means of attestation (to the extent
any applicable insider trading policy, window or restriction does not prohibit
you from engaging in a sale transaction) whereby you identify for delivery
specific duly endorsed Units having a Fair Market Value not in excess of the
aggregate withholding obligation with a Fair Market Value on that


4

--------------------------------------------------------------------------------




Settlement Date that does not exceed the maximum statutory tax rates in the
applicable jurisdictions (subject to your written request to withhold more than
the required regular tax withholding in the applicable jurisdictions, but not
more than the maximum statutory tax rates in the applicable jurisdictions),
including payroll taxes (provided that any Units used for this purpose must have
been held by you for such minimum period of time, if any, as may be established
from time to time by the Board), (B) to the extent permissible under applicable
law (to the extent any applicable insider trading policy, window or restriction
does not prohibit you from engaging in a sale transaction), through delivery of
irrevocable instructions to a broker to sell a sufficient number of the Units
being settled to cover the aggregate withholding obligation and delivery to the
General Partner on behalf of the Partnership (on the same day that the Units
issuable upon vesting are delivered) of the amount of sale proceeds required to
pay the aggregate withholding obligation; or (iii) any combination of the
foregoing. In the event the General Partner subsequently determines that the
amount paid or withheld as payment of any tax withholding obligations is
insufficient to discharge the tax withholding obligation, you will be required
to pay to the General Partner on behalf of the Partnership, immediately upon the
General Partner’s request, the amount of that deficiency. No Units will be
transferred to you pursuant to Section 4(c) until the full amount of any
required tax withholding obligation has been received by the General Partner.
7.    Nonqualified Deferred Compensation Rules. The intent of the parties is
that the Award and related rights under this Agreement will be exempt under
Section 409A of the Code and the 409A Regulations as a short-term deferral and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. In the event the Award is subject to
Section 409A, the General Partner, the Partnership and you shall take
commercially reasonable efforts to reform or amend any provision hereof to the
extent it is reasonably determined that such provision would or could reasonably
be expected to cause you to incur any additional tax or interest under Section
409A or the 409A Regulations to try to comply with the requirements of Section
409A and the 409A Regulations through good faith modifications, in any case, to
the minimum extent reasonably appropriate to conform with such requirements;
provided, that any such modification shall not increase the cost or liability to
the General Partner or the Partnership. To the extent that any provision hereof
is modified in order to comply with Section 409A and the 409A Regulations, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to the
General Partner, the Partnership and you of the applicable provision without
violating the provisions of Section 409A and the 409A Regulations.
Notwithstanding the foregoing provisions of this Section 7, you are responsible
for any and all taxes (including any taxes imposed under Section 409A of the
Code) associated with the grant or vesting of, or otherwise with respect to, the
Award and matters related thereto. For purposes of Section 409A of the Code,
each payment or amount due under this Agreement shall be considered a separate
payment.
8.    Miscellaneous.
(a)    No Right to Continued Service. This Award shall not be construed to
confer upon you any right to continue as an employee of or other service
provider to the Partnership Entities. Any question as to whether and when there
has been a termination of Continuous Service shall be determined by the
Committee and its determination shall be final and binding. Records of the


5

--------------------------------------------------------------------------------




Partnership Entities regarding your period of Continuous Service, termination of
Continuous Service, leaves of absence and other matters shall be conclusive for
all purposes hereunder, unless determined by the Committee to be incorrect.
(b)    Administration. This Agreement shall at all times be subject to the terms
and conditions of the Plan. The Committee shall have sole and complete
discretion with respect to all matters reserved to it by the Plan and decisions
of the Board or a majority of the members of the Committee designated to
administer the Plan with respect thereto and to this Agreement shall be final
and binding upon you and the Partnership Entities. In the event of any conflict
between the terms and conditions of this Agreement and the Plan, the provisions
of the Plan shall control.
(c)    No Liability for Good Faith Determinations. The Partnership Entities, the
members of the Board and the Committee, shall not be liable for any act,
omission or determination taken or made in good faith with respect to this
Agreement or the Award granted hereunder.
(d)    No Guarantee of Interests. The Partnership Entities the members of the
Board and the Committee, do not guarantee the Units from loss or depreciation.
(e)    Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
(f)    Binding Effect. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Partnership
Entities and their successors and assigns.
(g)    Construction. The titles and headings of sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof. Words used in the masculine shall apply to the feminine
where applicable and whenever the context of this Agreement dictates, the plural
shall be read as the singular and the singular as the plural.
(h)    Governing Law. All questions arising with respect to the provisions of
this Agreement shall be determined by application of the laws of the State of
Delaware without regard to choice of law principles thereunder, except to the
extent Delaware law is preempted by federal law.
(i)    Amendment. This Agreement may be amended by the Committee; provided,
however, that, unless otherwise provided in the Plan, no such amendment may
materially reduce your rights or benefits inherent in this Agreement prior to
such amendment without your express written consent. For the avoidance of doubt,
a cancellation of all or a part of this Award where you receive a payment equal
in value to the Fair Market Value of the vested Award will not constitute an
impairment of your rights that requires your consent.


6

--------------------------------------------------------------------------------




(j)    Furnish Information. You agree to furnish to the General Partner or the
Partnership all information requested by them to enable the Partnership Entities
to comply with any reporting or other requirements imposed upon them by or under
any applicable statute or regulation.
(k)    Execution of Receipts and Releases. Any payment of cash or any issuance
or transfer of Units or other property to you, or to your legal representative,
heir, legatee or distributee, shall, to the extent thereof, be in full
satisfaction of all claims of such persons hereunder. The Committee may require
you or your legal representative, heir, legatee or distributee, as a condition
precedent to such payment or issuance, to execute a release and receipt therefor
in such form as it shall determine.
(l)    Consent to Electronic Delivery; Electronic Signature. In lieu of
receiving documents in paper format, you agree, to the fullest extent permitted
by law, to accept electronic delivery of any documents that the Partnership
Entities may be required to deliver (including, without limitation,
prospectuses, prospectus supplements, grant or award notifications and
agreements, account statements, annual and quarterly reports, and all other
forms of communications) in connection with this and any other award made or
offered by the Partnership. Electronic delivery may be via an electronic mail
system of the Partnership Entities or by reference to a location on a
Partnership intranet to which you have access. You hereby consent to any and all
procedures the Partnership Entities have established or may establish for an
electronic signature system for delivery and acceptance of any such documents
that the Partnership Entities may be required to deliver, and agree that your
electronic signature is the same as, and shall have the same force and effect
as, your manual signature.
[Signature page follows.]




7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the General Partner has caused this Agreement to be executed
by its duly authorized agent effective as of the date first written above.
 
 
 
RATTLER MIDSTREAM GP LLC
 
 
 
 
 
 
 
 
 
 
 
 
Dated:
_________________
By:
________________________________


 
 
 
Travis D. Stice, Chief Executive Officer



By your signature below and the signature of the General Partner’s
representative above, you and the General Partner agree to be bound by all of
the terms and conditions of this Phantom Unit Agreement and the Plan
(incorporated herein by this reference as if set forth in full in this
document). By executing this Phantom Unit Agreement, you hereby irrevocably
elect to accept the Phantom Unit rights granted pursuant to this Phantom Unit
Agreement and to receive the Award for Units of Rattler Midstream LP designated
above subject to the terms of the Plan and this Phantom Unit Agreement.
 
 
 
AWARD RECIPIENT
 
 
 
 
 
 
 
 
 
 
 
 
Dated:
_________________
 
________________________________













[Signature Page to Phantom Unit Award Agreement]